213 S.W.3d 80 (2006)
Jeremiah W. (Jay) NIXON, Attorney General of the State of Missouri, and Michael Keathley, Commissioner of Administration, State of Missouri, Petitioners/Counterclaim Defendants/Appellants,
v.
Robin WHITSON, Respondent, and
Cape Girardeau School District No. 63, Respondent/Counterclaimant/Respondent.
No. ED 87191.
Missouri Court of Appeals, Eastern District, Division One.
November 21, 2006.
Application for Transfer Denied December 26, 2006.
Application for Transfer Denied February 27, 2007.
Jeremiah W. (Jay) Nixon, Atty. Gen., Emily A. Dodge, Assistant Attorney General, Jefferson City, MO, for appellants.
John W. Grimm, Limbaugh, Russell, Payne & Howard, P.C., Cape Girardeau, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., and MARY K. HOFF, J., and NANNETTE A. BAKER, J.
Application for Transfer to Supreme Court Denied December 26, 2006.

ORDER
PER CURIAM.
Jeremiah W. (Jay) Nixon, Attorney General of the State of Missouri, (Attorney General) and Michael Keathley, Commissioner of Administration, State of Missouri (Commissioner) (collectively, the State) appeal from the trial court's judgment denying the motion for summary judgment filed by the State, granting the motion for summary judgment filed by the Cape Girardeau School District No. 63 (School District), and awarding School District a total of $90,939.53 plus interest at the legal rate since June 13, 2005, to be paid out of the State Legal Expense Fund, Sections 105.711 et seq. RSMo 2000.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error without merit. No error of law appears. An extended opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).